In a negligence action to recover damages for personal injuries sustained by plaintiff Caroline Cantelmo and for medical expenses, etc., of her husband, the eoplaintiff, defendants appeal from so much of a judgment of the Supreme Court, Westchester County, dated October 28, 1968, as is in favor of plaintiff Caroline Cantelmo upon a jury verdict of $109,600 for her. Judgment reversed insofar as appealed from, on the law and facts, and, as to plaintiff Caroline Cantelmo, action severed and new trial granted solely on the issues of damages, with costs to appellants to abide the event, unless said plaintiff, within 30 days after entry of the order hereon, shall serve and file with the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $60,000 and to the entry of an amended judgment accordingly, in which event the judgment as to her, as so reduced and amended, is affirmed, without costs. In our opinion, the amount of the verdict for respondent was excessive to the extent indicated herein. Beldoek, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.